Citation Nr: 0722356	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than November 
12, 1991 for a compensable disability rating for headaches.

2.  Entitlement to an effective date earlier than November 
12, 1991 for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1965 to 
March 1968 and from October 1974 to December 1975.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and Board remand.

A June 2005 Board decision denied entitlement to effective 
dates prior to November 12, 1991 for a compensable rating for 
headaches and for a total disability rating based on 
individual unemployability (TDIU).  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The June 2005 Board decision was remanded by 
the Court in March 2007.

A letter was sent to the veteran and his representative on 
May 4, 2007 in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's in May 2007, 
indicating that no further argument or evidence would be 
submitted and requesting that the Board proceed to render a 
decision consistent with the Joint Remand.


FINDINGS OF FACT

1.  On April 27, 1988, an informal claim for an increased 
evaluation for service-connected headaches was filed.  The 
veteran filed a document on November 12, 1991 that the RO 
interpreted as a claim for an increased evaluation for 
service-connected headaches.  

2.  A February 3, 1999 VA examination showed headaches with 
prostrating attacks.  A March 2001 VA examination showed 
frequent, prolonged, and completely prostrating headaches 
that were productive of severe economic inadaptability.

3.  The veteran filed a document on November 12, 1991 that 
the RO interpreted as a claim for TDIU.  In October 1992, a 
formal claim for entitlement to TDIU was filed.  

4.  As of November 12, 1991, the veteran had three service-
connected disabilities:  multiple sclerosis was assigned a 30 
percent evaluation, headaches were assigned a 50 percent 
evaluation, and impotency was assigned a noncompensable 
evaluation.  A February 3, 1999 VA examination found the 
veteran was unable to obtain regular employment due to 
service-connected headaches.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 12, 
1991 for a compensable rating for service-connected headaches 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to November 12, 
1991 for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
effective dates prior to November 12, 1991 for a compensable 
rating for headaches and for the grant of TDIU, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claims, a June 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The letter also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to an effective date earlier 
than November 12, 1991 for the grant of TDIU and for the 
award of a compensable rating for service-connected 
headaches.

The effective date of an increased rating claim or claim for 
TDIU is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1); Hurd v. West, 13 Vet. App. 
449, 451 (2000) (noting that the effective date rules for an 
increased compensation claim apply for a TDIU claim).  A 
claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006). VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims- formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2006).  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Effective date for compensable rating for headaches

For headaches, a noncompensable evaluation is assigned for 
headaches with less frequent attacks; a 10 percent evaluation 
is assigned for headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months; a 30 percent rating contemplates headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months; a 50 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).

In a May 1977 rating decision, the RO granted service 
connection for headaches and assigned a 10 percent 
evaluation, effective September 28, 1976.  In an October 1984 
rating decision, the RO assigned a noncompensable evaluation 
for headaches, effective October 1, 1984.  In an April 27, 
1988 informal hearing presentation, the veteran's 
representative raised an informal claim for entitlement to an 
increased evaluation for headaches.  On November 12, 1991, 
the veteran filed a claim for entitlement to an increased 
evaluation for service-connected multiple sclerosis.  The RO 
interpreted that as a claim for entitlement to an increased 
evaluation for headaches.  In a February 1999 hearing officer 
decision, the RO assigned a 30 percent evaluation for 
headaches, effective November 12, 1991, based on a February 
3, 1999 VA examination.  In a May 2001 rating decision, the 
RO assigned a 50 percent evaluation for headaches, effective 
November 12, 1991.

Thus, the possible effective dates for the award of a 
compensable disability evaluation for headaches are the later 
of the date of claim and the date entitlement arose, or the 
date of a factually ascertainable increase in the severity of 
headaches if the increase occurred within one year preceding 
the date of receipt of the claim.  Here, the date of the 
claim is April 27, 1988 and the date entitlement arose is 
February 3, 1999.  Accordingly, under the general rule, the 
proper effective date is the later of the two dates, February 
3, 1999, unless there was a factually ascertainable increase 
in the veteran's headaches in the year prior to April 27, 
1988. 

The evidence of record from the year preceding April 27, 1988 
does not support an ascertainable increase in the severity of 
the veteran's headaches to a compensable level.  Although the 
veteran asserted in the August 1987 Board hearing that he 
still had severe headaches, this does not demonstrate 
headaches with characteristic prostrating attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  In addition, the private and 
VA medical records do not demonstrate headaches with 
prostrating attacks during this time period.  The proper 
effective date is thus February 3, 1999.  Accordingly, an 
effective date prior to November 12, 1991 is not warranted.

The Board notes that by assigning an effective date of 
November 12, 1991, the date of claim, rather than the date 
that entitlement arose, February 3, 1999, the RO has assigned 
an effective date that benefited the veteran beyond the 
technical requirements of the law.  See Williams v. Gober, 10 
Vet. App. 447, 452 (1997).  

Effective date for award of TDIU

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran has three service-connected disabilities:  
multiple sclerosis, headaches, and impotency, which were each 
granted service connection effective September 28, 1976.  
Impotency has been assigned a noncompensable evaluation since 
October 1, 1984.  Multiple sclerosis has been assigned a 30 
percent rating since October 1, 1984.  Headaches were 
assigned a noncompensable rating effective October 1, 1984.  
Effective November 12, 1991, a 50 percent evaluation was 
assigned for headaches.  

On November 12, 1991, the veteran filed a document that the 
RO interpreted as a claim for entitlement to TDIU.  In a 
November 1992 rating decision, the RO denied TDIU and the 
veteran appealed.  Subsequently, supplemental statements of 
the case from November 1992 through February 1999 denied 
entitlement to TDIU.  A February 3, 1999 VA examination found 
the veteran could not maintain regular employment due to his 
service-connected headaches.  Pursuant to a Board remand, in 
a May 2001 rating decision, TDIU was granted effective 
November 12, 1991, based on the increased rating for 
headaches.


Here, the RO has interpreted the date of claim as November 
12, 1991.  The date of entitlement is November 12, 1991, when 
the evaluation for headaches was increased to 50 percent, 
which, in combination with the 30 percent evaluation for 
multiple sclerosis and the February 3, 1999 VA opinion, 
created eligibility for TDIU.  38 C.F.R. § 4.16.  Thus, under 
the general rule, the proper effective date is November 12, 
1991.  38 C.F.R. § 3.400(o)(1).

The Board must determine, however, whether unemployability 
due to service-connected disabilities was factually 
ascertainable within one year of November 12, 1991, the date 
of claim.  38 C.F.R. § 3.400(o)(2).  The Board has completed 
a thorough review of all the evidence of record, to include 
records from one year prior to the date of claim.  See Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997) (holding that VA must 
review all evidence of record one year prior to the claim for 
increase to ascertain the earliest possible effective date); 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that although increased rating was based upon evidence 
submitted subsequent to claim, Board erred in not considering 
evidence about status of condition during one-year period 
prior to claim).  A review of the evidence of record does not 
support a finding that the veteran was unemployable due to 
multiple sclerosis, headaches, and impotency in the year 
prior to November 12, 1991.  Private medical records from 
1986 and 1987 indicate unemployability due to the veteran's 
service-connected multiple sclerosis and the veteran's non-
service-connected psychiatric disorder.  Social Security 
Administration (SSA) records show that the veteran has been 
disabled since 1975 due to multiple sclerosis and a 
psychiatric disorder.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992) (holding that SSA ruling that a veteran is 
disabled does not establish, in and of itself, that the 
veteran is permanently and totally disabled for VA purposes).  
In addition, VA and private medical records from the year 
prior to November 12, 1991 do not indicate unemployability 
due only to service-connected disabilities.  The evidence of 
record thus does not show factually ascertainable 
unemployability due only to service-connected disabilities in 
the year prior to November 12, 1991.  38 C.F.R. § 4.16.  
Accordingly, an effective date prior to November 12, 1991 is 
not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to November 12, 1991 for the award of 
TDIU is denied.

An effective date prior to November 12, 1991 for the award of 
a compensable rating for service-connected headaches is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


